DISMISS; and Opinion Filed April 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00312-CV

                                KEITH GRANT, Appellant
                                          V.
                              KIMBERLY D. HARRIS, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-07220

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Bridges
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 10, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 10, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated April 8, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE

140312F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEITH GRANT, Appellant                                 On Appeal from the 330th Judicial District
                                                       Court, Dallas County, Texas
No. 05-14-00312-CV         V.                          Trial Court Cause No. DF-13-07220.
                                                       Opinion delivered by Justice Bridges.
KIMBERLY D. HARRIS, Appellee                           Justices Francis and Lang-Miers
                                                       participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee KIMBERLY D. HARRIS recover her costs of this appeal
from appellant KEITH GRANT.


Judgment entered this 30th day of April, 2014.




                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                 –3–